Citation Nr: 1102361	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran 
for purposes of establishing eligibility for Department of 
Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to June 
1970.  The Veteran died in May 2004.  The appellant seeks 
recognition as his surviving spouse for the purpose of obtaining 
VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the appellant presented testimony before the 
undersigned Veterans Law Judge in a travel board hearing at the 
RO.  A copy of the transcript has been associated with the claims 
folder. 

In October 2010, the Board received additional evidence from the 
appellant.  This evidence has not been reviewed by the agency of 
original jurisdiction.  However, the appellant included a written 
waiver of this procedural right with the evidence received.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  Thus, the Board will consider 
the newly submitted evidence in the first instance.







FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 2004.

2.  The Veteran died in May 2004, less than a month after his 
marriage to the appellant.

3. The Veteran and appellant did not have a deemed valid marriage 
for VA purposes.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  On the claim decided, the 
facts are not in dispute.  As the analysis below demonstrates, 
the appellant is not entitled to the benefits sought as a matter 
of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).
Analysis

The appellant claims VA death pension benefits as the surviving 
spouse of the Veteran, who died in May 2004.  When a Veteran 
dies, his or her surviving spouse may be eligible to VA death 
benefits, to include DIC benefits, death compensation, and death 
pension.  38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50(a).

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran: (1) one year or more prior to the 
Veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the marriage. 38 
U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  The term 
"surviving spouse" is defined as a person of the opposite sex who 
(1) was the lawful spouse of a veteran at the time of the 
veteran's death, and (2) who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without fault of the 
spouse, and (3) who has not remarried.  38 C.F.R. § 3.50.

A spouse of a veteran is a person whose marriage to the veteran 
is valid according to the law of the place where the parties 
resided at the time of the marriage or the law of the place where 
the parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Absent a common law marriage, under certain circumstances, where 
the state requirements have not been met, there may be a 'deemed 
valid' marriage.  An attempted marriage will be 'deemed valid' 
if: (a) the attempted marriage occurred one year or more before 
the veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant has 
been found to be entitled to gratuitous VA death benefits.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  The term 'legal impediment' 
was interpreted in an opinion of VA Office of the General 
Counsel, VAOPGCPREC 58-91 (O.G.C. Prec. 58-91), to include the 
requirement of a marriage ceremony by a jurisdiction which does 
not recognize common-law marriages.  If the provisions of 38 
C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no knowledge 
of an impediment to a marriage to the veteran will be accepted as 
proof of the fact, in the absence of information to the contrary.  
38 C.F.R. § 3.205(c), Colon v. Brown, 9 Vet. App. 104 (1996); 
Sandoval v. Brown, 7 Vet. App. 7 (1994).

One claiming to be the spouse of a veteran has the burden to come 
forward with a preponderance of evidence of a valid marriage 
under the laws of the appropriate jurisdiction.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

The file contains documentation of the marriage between the 
Veteran and M.C.B. in August 1971 and a divorce degree of that 
marriage in August 1976.  There is also a November 2001 divorce 
decree for the appellant and J.A.B. who were married in September 
1970.  Additionally, the appellant and Veteran were married in 
Florida on May [redacted], 2004.  They both identified themselves as 
residents of Florida, and there were no children born of the 
marriage between the appellant and the Veteran.  The Veteran died 
on May [redacted], 2004, in Florida.  These facts are not in dispute.  
However, the appellant contends that she and J.A.B. separated in 
1976 and she did not know of his whereabouts until 2001 when she 
was able to obtain a divorce decree.  

The appellant does not dispute that she and the Veteran were not 
married for one year prior to his death and that there were no 
children born of their marriage.  See 38 U.S.C.A. §§ 1102, 1304, 
1541; 38 C.F.R. § 3.54.  Rather, she asserts that in the 24 years 
prior to the Veteran's death they were in a common law marriage.  

As previously stated, a marriage is valid under the law of the 
place where the parties resided at the time of marriage or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
Common law marriage is not recognized in Florida, where the 
appellant and the Veteran resided prior to his death.  FLA. STAT. 
§ 741.211 (2010).  Additionally, the Appellant has contended that 
she and the Veteran also lived as husband and wife in California.  
However, a de facto marriage or common law marriage is also not 
recognized under California law.  CAL. FAM. CODE § 300. 
Therefore, a common law marriage cannot be established under 
either Florida or California state law.

As noted above, since a common law marriage cannot be established 
under either Florida or California law, it must be demonstrated 
that the appellant and the Veteran had a 'deemed valid' marriage.  
See 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  

In this case, the preponderance of the evidence is against a 
finding of a 'deemed valid' marriage for VA purposes.  The 
appellant has testified and submitted a number of witness 
statements, including those from family members and friends, 
indicating that she and the Veteran had entered into a common law 
marriage for the two decades preceding his death.  She indicated 
that she cared for the Veteran, and they went to church and 
social gatherings together.  She further stated that the Veteran 
helped raise her two daughters as toddlers to adults.  
Additionally, the Veteran's treatment records in the years prior 
to his death show that he has referred to her as his girlfriend 
and also as his wife.  Notwithstanding the foregoing, the 
appellant has not satisfied the requirements for establishing a 
'deemed valid' marriage.  As common low marriages are not valid 
in Florida, the earlier date in which the appellant and Veteran 
attempted marriage is in May 2004 less than 1 month prior to his 
death.  There is no indication that the appellant and Veteran 
attempted marriage prior to that date.  Furthermore, the 
appellants assertions that she and the husband held themselves 
out to be husband and wife for 24 years prior to his death are 
complicated by the fact that she remained married to J.A.B. from 
September 1970 until November 2001.  Despite divorcing J.A.B. in 
2001, she did not enter into a marriage with the Veteran that is 
legally recognized by either California or Florida until 2004.  
By divorcing J.A.B. and marrying the Veteran in May 2004, days 
prior to his death, the appellant demonstrated that she was aware 
of the impediment of the requirement of a legal marriage in a 
jurisdiction which does not recognize common-law marriages.  To 
the extent that the appellant may be indicating that she was 
unaware of such impediment, the Board finds that she is not 
credible as both of her legal, ceremonial marriages, and divorce 
contradict that assertion.  38 C.F.R. §§ 3.52, 3.205(c); see also 
Smith v. Derwinski, 1 Vet. App. 235, 237- 38 (1991) (holding that 
credibility is a factual determination for the Board); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that when 
determining the credibility of lay statements, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the Veteran's surviving spouse for VA purposes.  
Therefore, the doctrine of reasonable doubt is not for 
application. See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to recognition as the surviving spouse of the Veteran 
for purposes of establishing eligibility for VA death pension 
benefits is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


